Citation Nr: 1211828	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses for treatment at Wuesthoff Memorial Hospital (WMH) from September 14 to September 25, 2006.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1965.  The appellant is WMH, the facility where treatment was received (i.e., the provider).

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 decision in which the VAMC in Tampa determined that payment of medical expenses for treatment of the Veteran at WMH from September 12 to September 13, 2006 was warranted, but denied payment of medical expenses for treatment after September 13, 2006.  In November 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  

For the reasons expressed below, the matter on appeal is being remanded to the Tampa VAMC for further action.  VA will notify the appellant when further action, on its part, is required.


REMAND

The Board's review of the combined health record reveals that further action on the claim on appeal is warranted.

The appellant is seeking payment of medical expenses for treatment of the Veteran at WMH after September 13, 2006 (from September 14 to September 25, 2006).  Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

In this case, the appellant seeks payment for private medical care not authorized in advance by VA.  Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.120 (2011).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2011).

Here, the Veteran does not meet any of the four criteria listed above.  In this regard, the record fails to show that he has any service-connected disabilities.  Additionally, neither the Veteran nor the appellant contends that he was participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. § 1728.

Accordingly, the claim was considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011).  Under that statute - which also provides general authority for the reimbursement of non-VA emergency treatment - payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met.  In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

(d) The claim for payment or reimbursement of any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that a Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time a Veteran becomes stabilized).

38 C.F.R. § 17.1002 (a), (b), (c), (d) (2011).

In this case, the VAMC found that payment/reimbursement for medical expenses for treatment of the Veteran at WMH from September 14 to September 25, 2006, was not warranted under the Millennium Health Care and Benefits Act.  In making this decision, the VAMC found it undisputed that WMH is a facility held out as providing emergency care to the public, that the Veteran's initial treatment at WMH was for a medical emergency, and that a VA facility was not feasibly available at the time.  The case, therefore, turned on the issue of when the Veteran became medically stable for transfer to a VA facility.  In its decision, the VAMC relied on May 2007 and November 2007 statements of the VAMC's Chief Medical Officer (CMO), in which the examiner recommended a denial of the claim because as of September 14, 2006, the Veteran's condition had stabilized and he could have been transferred to a VA facility.  

The Board notes that a determination as to when a veteran could have been transferred from a non-VA facility to a VA facility for continuation of treatment must be made by a VA physician.  See Bellezza v. Principi, 16 Vet. App. 145 (2002) (endorsing the Board's conclusion that, under the regulation, only a VA physician is empowered to determine when a veteran who received emergency hospital care at a non-VA facility could have been transferred to a VA medical center).  The physician must exercise 'sound medical judgment' in making the determination, and it is the Board's responsibility to ensure that the VA's physician's determination as to the ending point of the medical emergency considers available medical opinions and records from non-VA care providers.  Id.

As discussed below, the May 2007 statement of the CMO is not currently associated with the combined health record.  However, the November 2007 statement is available for review and, in this case, the Board finds the opinion is inadequate because it does not contain sufficient rationale for the conclusion reached.  Rather, it consists merely of a form on which the CMO circled the code indicating that the medical care provided to the Veteran as of September 14, 2006, was 'of such a nature that veteran could have been safely transferred to a VA facility on that day.'  The Board acknowledges that the CMO appeared to provide a rationale for the opinion, noting that the remainder of the Veteran's inpatient stay was primarily due to placement issues [emphasis added].  Use of the word 'primarily,' however, suggests possible medical reasons for hospitalization.  A review of the private treatment records from WMH show that the Veteran remained in an altered mental state throughout much of his hospitalization.  Absent further explanation regarding why the Veteran was stable for transfer on September 13, 2006, a supplemental opinion is necessary.  

Accordingly, the VAMC should arrange for a VA physician to review the record on appeal for purposes of providing the required opinion.  In so doing, the physician should specifically discuss, among other things, the May 2007 and November 2007 statements of the CMO, and the significance, if any, of the Veteran's altered mental state on the stability of his condition for transfer to a VA facility.  

Further, to ensure that all due process requirements are met, and that the appellant has full opportunity to supplement the record with appropriate evidence that substantiates every required element of the claim on appeal, prior to arranging for review of the combined health record, the VAMC should undertake additional notification and development action.

Initially, the Board notes that it appears that several documents referenced in the April 2008 SOC that are relevant to the issue on appeal C are missing from the combined health record.  Specifically, the notification of the Veteran's admission to WMH, received by the Tampa VAMC on September 13, 2006, the October 10, 2006 claim for reimbursement (i.e., UB-92, Uniform Billing), and the November 2, 2007 denial letter and notification of appeal rights.  Also missing from the file, as noted above, is the May 2007 statement of the CMO.  

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Thus, it is necessary that the combined health record be accurate and complete.  Hence, further action is needed and, on remand, the RO should make an attempt to obtain these missing documents and associate them with the combined health record.  

Additionally, the VAMC should, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c )(2), give the appellant another opportunity to present evidence pertinent to the claim on appeal.  The Tampa VAMC's letter should inform the appellant of the information and evidence necessary to support the claim of entitlement to payment of medical care expenses for treatment of the Veteran at WMH from September 14 to September 25, 2006.  Specifically, the appellant should be advised to submit evidence concerning whether the care rendered by WMH from September 14 to September 25, 2006, was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  The Tampa VAMC should notify the appellant that it has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veteran's Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the VAMC of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the VAMC should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the Tampa VAMC for the following action:

1.  The VAMC should locate and associate with the combined health record (1) the notification of the Veteran's admission to WMH, received by the Tampa VAMC on September 13, 2006, (2) the October 10, 2006 claim for reimbursement (i.e., UB-92, Uniform Billing), (3) the November 2, 2007 denial letter and notification of appeal rights, and (4) the May 2007 statement of the CMO.  

2.  The VAMC should send to the appellant and any authorized representative a letter inviting the appellant to submit any additional evidence pertinent to the claim of entitlement to payment or reimbursement of medical care expenses incurred for treatment at WMH from September 14 to September 25, 2006, that is not currently of record.

The Tampa VAMC's letter should inform the appellant of the information and evidence necessary to support the claim.  The appellant should be specifically advised to submit evidence concerning whether the care rendered at WMH from September 14 to September 25, 2006, was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.

The VAMC should clearly explain to the appellant that it has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the combined health record, or a reasonable time for the appellant's response has expired, the VAMC should arrange to obtain a medical opinion from an appropriate physician.  The entire combined health record, to include a complete copy of this REMAND, must be made available to the physician.

Following review of the combined health record, the physician should offer an opinion, consistent with sound medical judgment, as to whether, and, if so, at what point(s), on or after September 14, 2006, if any, the Veteran could have been safely transferred from WMH to a VA medical facility for continuation of treatment.  The physician should specifically opine as to whether the Veteran could have been safely transferred (a) on September 14, 2006, (b) on September 15, 2006, (c) on September 16, 2006, etc.

In rendering the requested opinion, the physician should specifically consider and discuss, among other things, the May 2007 and November 2007 statements of the CMO that, as of September 13, 2006, the Veteran had stabilized and could have been transferred to a VA facility, and the significance, if any, of the Veteran's altered mental state on the stability of his condition for transfer to a VA facility.

The physician should set forth all conclusions, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the VAMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the VAMC should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the combined health record since the VAMC's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the VAMC must furnish to the appellant and any representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford it/them the appropriate time period for response before the combined health record is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


